FILED
                            UNITED STATES DISTRICT COURT                                      NOV 1 9 2012
                            FOR THE DISTRICT OF COLUMBIA                               Clerk, U.S. District & Bankruptcy
                                                                                      Courts for the District of Columbia
DEBORAH DIANE FLETCHER,                       )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.        12 1879
AVENTURA HOSPITAL AND                         )
MEDICAL CENTER, et al.,                       )
                                              )
                       Defendants.            )


                                    MEMORANDUM OPINION

       The plaintiff has filed an application to proceed in forma pauperis and a pro se

complaint. The application will be granted, and the complaint will be dismissed.

       "This is a Medical Malpractice and sue case," Compl. at 2 (page number designated by

the Court), against a nursing home in Florida.    Federal district courts have jurisdiction in civil

actions arising under the Constitution, laws or treaties of the United States. See 28 U.S.C. §

1331. In addition, federal district courts have jurisdiction over civil actions where the matter in

controversy exceeds $75,000, and the suit is between citizens of different states. See 28 U.S.C. §

1332(a). This complaint sets forth no federal question. Although the parties appear to be

citizens of different states, the complaint makes no demand for damages, and the Court is unable

to determine whether the matter in controversy exceeds the $75,000 threshold. Accordingly, the

Court will dismiss this action for lack of subject matter jurisdiction. An Order consistent with

this Memorandum Opinion is issued separately.




DATE: fP~ 2 ¥" 2-CJI :.2--
                        1                  ~13M~
                                              Um e States Dtstnct Judge




                                                                                                                     3